Exhibit 10.1

AMENDMENT NO. 5

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED LOAN AND

SECURITY AGREEMENT (this “Amendment”) is entered into as of September 24, 2020,
by and among XCEL BRANDS, INC., a Delaware corporation (“Initial Borrower”),
each other signatory hereto that is a Credit Party under the Loan Agreement (as
hereinafter defined), BANK HAPOALIM B.M., as a Lender (“BHI”), and BHI as
collateral and administrative agent for Lenders (in such capacity “Agent”).



BACKGROUND



Initial Borrower, IM Brands, LLC (“IM Brands”), JR Licensing, LLC, H Licensing,
LLC, C Wonder Licensing, LLC, Xcel Design Group, LLC, Judith Ripka Fine Jewelry,
LLC, H Heritage Licensing, LLC and Xcel-CT MFG, LLC (other than Initial
Borrower, collectively, “Guarantors”), Lenders and Agent are parties to a Second
Amended and Restated Loan and Security Agreement dated as of February 11, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders made term loans to Initial Borrower
secured by a Lien on substantially all of the assets of Initial Borrower.
Guarantors have guaranteed the payment and performance of Initial Borrower’s
obligations to Lenders and Agent under the Loan Agreement which guarantee
obligations are secured by a Lien on substantially all of the assets of
Guarantors.



Initial Borrower has requested that Lenders amend the Loan Agreement and Lenders
and Agent have agreed to amend the Loan Agreement on the terms and conditions
set forth herein.



NOW, THEREFORE, in consideration of the financial accommodations provided to
Initial Borrower by Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.



2.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below, the Loan Agreement is amended as follows:



(a)Section 1.1 is amended by amending the defined terms “EBITDA” and “Fixed
Charge Coverage Ratio” to provide as follows:



“EBITDA” means, for the applicable period, for a Person, an amount equal to (a)
Net Income for Initial Borrower and the Included Subsidiaries on a consolidated
basis for such period, minus, (b) to the extent included in calculating Net
Income for Initial Borrower and the Included Subsidiaries on a consolidated
basis, the sum of, without duplication, (i) interest income (whether cash or
non- cash) for such period, (ii) income tax credits for such period, (iii) gain
from extraordinary or non-recurring items for such period (including, without
limitation,



--------------------------------------------------------------------------------

non-cash items related to purchase accounting) and (iv) deferred compensation
payments (regardless of when accrued), plus (c) the following to the extent
deducted in calculating such Net Income, (i) interest charges for such period,
(ii) the provision for all federal, state, local and foreign taxes payable for
such period and the amount of payments permitted pursuant to Section 9(h)(ii),
(iii) the amount of depreciation and amortization expense for such period, (iv)
the transaction fees, costs and expenses incurred in connection with (A) the
negotiation and execution of this Agreement and the other Loan Documents and any
amendments thereto and

(B) Permitted Acquisitions, (v) all other extraordinary or non-recurring
non-cash charges (including, without limitation, non-cash items related to
purchase accounting), (vi) deferred management salaries (accrued but not paid),
(vii) all non- cash compensation (including without limitation, stock or equity
compensation) in such period and (viii) the amount of the non-cash bad debt
reserve taken during the Fiscal Years ending December 31, 2020 and December 31,
2021 relating to the bankruptcy of Lord & Taylor.



“Fixed Charge Coverage Ratio” means for any period, as respects any Person, the
ratio of (a) EBITDA of such Person for such period plus a decrease in cash in
the amount of up to $925,000 expended in connection with the Longaberger
Acquisition to (b) the Fixed Charges for such period.



(b)Section 3.6 is amended in its entirety to provide as follows:



“3.6 Voluntary Prepayments. Borrowing Representative shall have the right, at
any time upon thirty (30) day’s prior written notice to Agent to

(a)terminate voluntarily Borrowers’ right to receive or benefit from, and
Revolving Lenders’ obligation to make and to incur, Revolving Loans and Letter
of Credit Obligations, (b) repay all outstanding Revolving Loans, Letter of
Credit Obligations and accrued and unpaid interest thereon or (c) cause
Borrowers to prepay all or a portion of the Term Loans or Incremental Term
Loans, provided that any prepayment of less than all of the outstanding balance
of the Term Loans or Incremental Term Loans shall be applied to the remaining
installments of the Term Loans or Incremental Term Loan pro rata in the inverse
order of their maturity. If any Term Loan or any Incremental Term Loan is
prepaid on or prior to the third anniversary of the Effective Date (including as
a result of the occurrence of an Event of Default), Borrowers shall pay to such
Lenders the applicable Early Termination Fee. Each Borrower acknowledges and
agrees that (i) it would be difficult or impractical to calculate Lenders’
actual damages from early repayment of any Term Loan or Incremental Term Loan,
(ii) the Early Termination Fee is intended to be fair and reasonable
approximations of such damages, and (iii) the Early Termination Fee is not
intended to be a penalty. Notwithstanding the foregoing, in the event that
Borrowers make the $750,000 Prepayment, such prepayment shall be applied to
installment of the Term Loan due and payable on March 31, 2022 and no Early
Termination Fee shall be due and payable in connection therewith.”



--------------------------------------------------------------------------------

(c)Section 3.7(a) is amended in its entirety to provide as follows:



“(a) If for any Fiscal Quarter, commencing with Fiscal Quarter ending on March
31, 2021, there shall be Excess Cash Flow for such Fiscal Quarter, then
Borrowers shall pay to Agent for the benefit of Lenders holding a portion of the
Term Loans an amount equal to fifty percent (50%) of such Excess Cash Flow until
the aggregate amount paid for all such Fiscal Quarters equals $4,450,000 (the
“Deferred Amount”). If for any Fiscal Year commencing with the Fiscal Year in
which Borrowers paid to Agent the entire Deferred Amount, there shall be Excess
Cash Flow for such Fiscal Year, then Borrowers shall pay to Agent for the
benefit of such Lenders an amount equal to ten percent (10%) of Excess Cash Flow
at the end of each Fiscal Year (collectively with the Deferred Amount, the “Cash
Flow Recapture Requirement”). The Cash Flow Recapture Requirement for any such
Fiscal Quarter or Fiscal Year, as applicable, shall be received by Agent no
later than the date that is seven (7) days after the delivery of the Financial
Statements for such Fiscal Quarter or Fiscal Year, as applicable, required
pursuant to Section 8.1 and, in the event that the Cash Flow Recapture
Requirement paid to Agent for all Fiscal Quarters commencing with the Fiscal
Quarter ending on March 31, 2021 and ending with the Fiscal Quarter ending March
31, 2022 is less than the Deferred Amount, then Borrower shall pay to Agent the
shortfall no later than the date that is seven (7) days after the delivery of
the Financial Statements for the Fiscal Quarter ending March 31, 2022 required
pursuant to Section 8.1. The Cash Flow Recapture requirement shall be applied to
the principal amount of the Term Loan B first in the reverse order of maturity,
then to the principal amount of Term Loan A in the reverse order of maturity and
after the Term Loans have been paid in full, to the outstanding principal
balance of the Incremental Term Loans pro rata with any balance going to pay the
outstanding principal balance of the Revolving Loan. Borrowers shall not be
required to pay an Early Termination Fee on any amount repaid due to the Cash
Flow Recapture Requirement. To the extent applicable, amounts prepaid shall be
applied first to any Base Rate Loans then outstanding and then to outstanding
LIBOR Rate Loans with the shortest Interest Periods remaining. Together with
each prepayment of a LIBOR Rate Loan or a Fixed Rate Loan, Borrowers shall pay
any amounts due and payable pursuant to Section 3.12.”





Amendment.

(d)Exhibit B-1 (Form of Term Loan Note A) is replaced with Exhibit A to this

--------------------------------------------------------------------------------

(e)Exhibit B-2 (Form of Term Loan Note B) is replaced with Exhibit B-2 to this
Amendment.



(f)Schedule II (Financial Covenants) is replaced with Schedule II attached to
this Amendment.



3.Conditions of Effectiveness.This Amendment shall become effective upon

(a)Agent’s receipt of this Amendment duly executed by each Credit Party and each
Lender and
(b)Agent’s receipt of Amended and Restated Term Loan Note A and Amended and
Restated Term Loan Note B in the form attached to this Amendment duly executed
by Initial Borrower.



--------------------------------------------------------------------------------

4.Representations and Warranties. Each Credit Party hereby represents and
warrants as follows:



(a)This Amendment constitutes the legal, valid and binding obligation of such
Credit Party and is enforceable against such Credit Party in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally or limiting the
right of specific performance.



(b)Upon the effectiveness of this Amendment, all representations and warranties
of such Credit Party contained in the Loan Documents to which it is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except for such representations and
warranties which, by their terms, are expressly made only as of a previous date.



(c)No Event of Default has occurred and is continuing or would exist after
giving effect to this Amendment.



(d)No Credit Party has any defense, counterclaim or offset with respect to any
of the Loan Documents.



5.Effect on the Loan Documents.




(a)Except as specifically set forth herein, the Loan Documents shall remain in
full force and effect, and are hereby ratified and confirmed by each Credit
Party a party thereto.



(b)Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender nor constitute a waiver of any provision
of any Loan Document.



6.Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.



7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.



8.Counterparts; Electronic Transmission. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.





XCEL BRANDS, INC.





By: /s/ James Haran

Chief Financial Officer



IM BRANDS, LLC



By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer



JR LICENSING, LLC



By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer



H LICENSING, LLC



By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer











--------------------------------------------------------------------------------

C WONDER LICENSING, LLC



By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer



XCEL DESIGN GROUP, LLC By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer



JUDITH RIPKA FINE JEWELRY, LLC By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer



H HERITAGE LICENSING, LLC By:XCEL BRANDS, INC.,

Its Manager



By: /s/ James Haran

Chief Financial Officer









--------------------------------------------------------------------------------

XCEL-CT MFG, LLC



By:XCEL BRANDS, INC.,

Its Manager





By: /s/ James Haran

Chief Financial Officer























































--------------------------------------------------------------------------------

BANK HAPOALIM B.M., a Lender and as Agent







By:

Name: Title:



By:

Name: Title:

/s/ Lisa Matalon



Lisa Matalon

First Vice President





/s/ Marline Alexander



Graphic [xelb-20200930ex101a9f230001.jpg]

Marline Alexander Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT B-1



[See Attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN NOTE A



$7,250,000September 24, 2020



This Amended and Restated Term Loan Note A (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Second Amended and
Restated Loan and Security Agreement dated as of February 11, 2019 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”) by
and among BANK HAPOALIM B.M. (“Lender”), XCEL BRANDS, INC. (“Initial Borrower”
and together with each Person who hereafter becomes a Borrower, collectively
“Borrowers”), and any other Credit Party executing or becoming a party to the
Loan Agreement, the financial institutions party thereto as Lenders and BANK
HAPOALIM B.M., as agent for Lenders (in such capacity, “Agent”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.



FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender at the
offices of Agent located at 1120 Avenue of the Americas, New York, New York
10036 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:



(i)the principal sum of Seven Million Two Hundred Fifty Thousand Dollars
($7,250,000), payable, subject to acceleration upon the occurrence of an Event
of Default under the Loan Agreement, or earlier termination of the Loan
Agreement pursuant to the terms thereof, in quarterly installments commencing on
June 30, 2019 and on each March 31, June 30, September 30 and December 31
thereafter in the amounts set forth below for the corresponding period, with the
entire unpaid balance due and payable on the Term Loan Maturity Date:



Period

Amount

June 30, 2019 – December 31, 2019

$1,000,000

June 30, 2020 – December 31, 2020

$750,000

March 31, 2021

$700,000

June 30, 2021

$700,000

September 30, 2021

$600,000



and



(ii)interest on the principal amount of this Note from time to time outstanding,
payable at the applicable interest rate set forth in the Loan Agreement
commencing on March 31, 2019 and on each March 31, June 30, September 30 and
December 31 thereafter and upon payment in full of the principal amount of this
Note. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest shall be payable at the applicable Default Rate.
In no event, however, shall interest hereunder exceed the maximum interest rate
permitted by law.



This Note is the Term Loan Note A referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
other Loan Documents, is entitled to the benefits of the Loan Agreement and the
other Loan Documents, and is subject to all of the agreements, terms and
conditions therein contained.



--------------------------------------------------------------------------------

Payments received by Lender shall be applied against principal and interest as
provided for in the Loan Agreement. This Note may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.



If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur under the Loan Agreement or any of the other Loan Documents which is
not cured within any applicable grace period, then this Note may, as provided in
the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.



This Note shall be governed by and construed in accordance with the laws of the
State of New York.



To the fullest extent permitted by applicable law, Borrower waives: (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Agreement, this Note or any other Loan Documents; (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing Agent to exercise any of
its remedies; and (c) the benefit of all valuation, appraisal and exemption
laws.



Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.



This Note amends and restates and is given in partial substitution for but not
in satisfaction of the Amended and Restated Term Loan Note A dated April 13,
2020 executed by Borrower in favor of Lender, in the original principal amount
of $7,250,000.



--------------------------------------------------------------------------------

Borrower agrees to pay to Agent all fees and expenses described in the Loan
Agreement and the other Loan Documents.



XCEL BRANDS, INC.



By:

Name: Title:













































19415930SIGNATURE PAGE TO

AMENDED AND RESTATED TERM LOAN NOTE A



--------------------------------------------------------------------------------

EXHIBIT B-2



[See Attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN NOTE B



$14,750,000September 24, 2020



This Amended and Restated Term Loan Note B (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Second Amended and
Restated Loan and Security Agreement dated as of February 11, 2019 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”) by
and among BANK HAPOALIM B.M. (“Lender”), XCEL BRANDS, INC. (“Initial Borrower”
and together with each Person who hereafter becomes a Borrower, collectively
“Borrowers”), and any other Credit Party executing or becoming a party to the
Loan Agreement, the financial institutions party thereto as Lenders and BANK
HAPOALIM B.M., as agent for Lenders (in such capacity, “Agent”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.



FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender at the
offices of Agent located at 1120 Avenue of the Americas, New York, New York
10036 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:



(i)the principal sum of Fourteen Million Seven Hundred Fifty Thousand Dollars
($14,750,000), payable, subject to acceleration upon the occurrence of an Event
of Default under the Loan Agreement, or earlier termination of the Loan
Agreement pursuant to the terms thereof, in quarterly installments commencing on
June 30, 2021 and on each March 31, June 30, September 30 and December 31
thereafter in the amounts set forth below for the corresponding period, with the
entire unpaid balance due and payable on the Term Loan Maturity Date:



Period

Amount

September 30, 2021

$100,000

December 31, 2021

$700,000

March 31, 2022 – December 31, 2022

$1,125,000

March 31, 2023 – December 31, 2023

$1,250,000



and



(ii)interest on the principal amount of this Note from time to time outstanding,
payable at the applicable interest rate set forth in the Loan Agreement
commencing on March 31, 2019 and on each March 31, June 30, September 30 and
December 31 thereafter and upon payment in full of the principal amount of this
Note. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest shall be payable at the applicable Default Rate.
In no event, however, shall interest hereunder exceed the maximum interest rate
permitted by law.



This Note is the Term Loan Note B referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
other Loan Documents, is entitled to the benefits of the Loan Agreement and the
other Loan Documents, and is subject to all of the agreements, terms and
conditions therein contained.



--------------------------------------------------------------------------------

Payments received by Lender shall be applied against principal and interest as
provided for in the Loan Agreement. This Note may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.



If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur under the Loan Agreement or any of the other Loan Documents which is
not cured within any applicable grace period, then this Note may, as provided in
the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.



This Note shall be governed by and construed in accordance with the laws of the
State of New York.



To the fullest extent permitted by applicable law, Borrower waives: (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Agreement, this Note or any other Loan Documents; (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing Agent to exercise any of
its remedies; and (c) the benefit of all valuation, appraisal and exemption
laws.



Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.



This Note amends and restates and is given in partial substitution for but not
in satisfaction of the Amended and Restated Term Loan Note B dated April 13,
2020 executed by Borrower in favor of Lender, in the original principal amount
of $14,750,000.



--------------------------------------------------------------------------------

Borrower agrees to pay to Agent all fees and expenses described in the Loan
Agreement and the other Loan Documents.



XCEL BRANDS, INC.



By:

Name: Title:











































19419585SIGNATURE PAGE TO

AMENDED AND RESTATED TERM LOAN NOTE B



--------------------------------------------------------------------------------

SCHEDULE II



FINANCIAL COVENANTS



1.Minimum Net Worth. Net Worth of Initial Borrower and the Included Subsidiaries
on a consolidated basis shall not be less than $90,000,000 at the end of each
Fiscal Quarter.



2.Minimum Liquid Assets. Liquid Assets of Initial Borrower and the Included
Subsidiaries on a consolidated basis shall not be less than the amount set forth
below at all times during the applicable Fiscal Quarter:



Fiscal Quarter End

September 30, 2020 and December 31,

2020

Minimum Liquid Assets



$3,000,000

March 31, 2021, June 30, 2021 and

September 30, 2021

$2,500,000

December 31, 2021

$3,000,000

Each Fiscal Quarter after December 31, 2021

$5,000,000




3.Fixed Charge Coverage Ratio. The Fixed Charge Ratio of Initial Borrower and
the Included Subsidiaries on a consolidated basis for the twelve Fiscal Month
period ending at the end of each Fiscal Quarter set forth below shall not be
less than the ratio set forth below for such Fiscal Quarter below:



Fiscal QuarterFixed Charge

Coverage Ratio

December 31, 2020 and each Fiscal

Quarter end thereafter1.25 to 1.00





4.Capital Expenditures. Capital Expenditures of Initial Borrower and the
Included Subsidiaries on a consolidated basis in any Fiscal Year shall not
exceed the amount set forth below for such Fiscal Year:



Fiscal Year EndCapital Expenditures

December 31, 2020$1,600,000

All other times$700,000





5.Maximum Leverage Ratio. The Leverage Ratio of Initial Borrower and the
Included Subsidiaries on a consolidated basis for the twelve Fiscal Month period
ending at the end of each Fiscal Quarter shall not exceed the ratio below for
such Fiscal Quarter:



--------------------------------------------------------------------------------

Fiscal QuarterMaximum Leverage Ratio

September 30, 20204.00 to 1.00

December 31, 20203.50 to 1.00

March 31, 20213.15 to 1.00

June 30, 20213.00 to 1.00

September 30, 20212.75 to 1.00

December 31, 20212.50 to 1.00 March 31, 2022 and each Fiscal Quarter

end thereafter1.50 to 1.00





6.Minimum EBITDA. The EBITDA of Initial Borrower and the Included Subsidiaries
on a consolidated basis for the twelve Fiscal Month period ending at the end of
each Fiscal Quarter shall be at least the amount set forth below for such Fiscal
Quarter:



Fiscal Quarter EndMinimum EBITDA

September 30, 2020$5,000,000

--------------------------------------------------------------------------------